Per Curiam:
The judgment and order should be reversed and a new trial ordered, with costs to the appellant to abide the event, upon the *889ground that the verdict of the jury in favor of the defendant was not supported by the evidence. The defendant either did not deny or he admitted that he spoke the words complained of concerning the business which was being conducted by the plaintiff at the time. Ingraham, P. J., Laughlin, Miller and Dowling, JJ., concurred; McLaughlin, J., dissented. Judgment and order reversed, new trial ordered, costs to appellant to abide event. Order to be settled on notice.